Citation Nr: 1702855	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  03-21 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) Survivors' and Dependents' Educational Assistance (Chapter 35).


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1958 to May 1978.  He passed away May 19, 1989.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 administrative decision from the VA Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran died in May 1989; the cause of his death was found to be service-related by a July 2000 rating decision after a claim for benefits was filed in March 2000.  

2.  The appellant was older than 26 years old when she became an eligible claimant for Chapter 35 benefits.  


CONCLUSION OF LAW

The criteria for entitlement to VA Survivors' and Dependents' Educational Assistance (Chapter 35) have not been met.  38 U.S.C.A. § 3500 (West 2014); 38 C.F.R. §§ 3.807(d), 21.3021, 21.3041 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law is dispositive in this case and the appeal is denied as a matter of law.  As such, further discussion of VA's duties to notify and assist an appellant is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant applied for Chapter 35 educational assistance in December 2002.  She contends that she was in college when her father passed away, and that her father's death was not acknowledged as service-related until after she had graduated from college.  She seeks retroactive educational benefits.  The claim was originally denied in January 2003, and the appellant timely perfected her appeal.  Due to administrative error, this case was not formally docketed at the Board until June 2016.  

A program of educational assistance, known as Chapter 35 or Survivors' and Dependents' Educational Assistance, may be authorized for an eligible person.  38 U.S.C.A. § 3500; 38 C.F.R. § 20.3020.  An eligible person includes the child of a Veteran who died of a service-connected disability.  38 C.F.R. §§ 3.807(d), 21.3021(a), (b).  In this case, there is no dispute as to whether the appellant is the child of the Veteran, or that the Veteran died of a service-connected disability.  Chapter 35 eligibility derived as the result of a veteran's death ends on the child's 26th birthday.  38 C.F.R. § 21.3041(b).  

In this case, a July 2000 rating decision granted service connection for the cause of the Veteran's death.  The appellant, who was born in 1969 and turned 26 in 1995, did not become an eligible claimant for Chapter 35 benefits until July 2000 when VA first recognized the Veteran's death as resulting from a service-connected disability.  As the appellant was over the age of 26 when she became an eligible person, she is not entitled to the benefit sought.  


ORDER

Entitlement to VA Survivors' and Dependents' Educational Assistance is denied.




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


